Citation Nr: 0512465	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  00-19 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to an increased rating for a right hip scar 
currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for a left hip scar 
currently rated as 10 percent disabling

3.  Entitlement to an increased rating for status post right 
wrist fixation with residual limited narrowing in the right 
hand (right wrist disability), currently rated as 40 percent 
disabling.

4.  Entitlement to an initial rating greater than 20 percent 
for carpal tunnel syndrome (CTS) of the right upper 
extremity, associated with status post right wrist fixation 
with residual limited narrowing in the right hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from October 1952 to September 
1954.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, that denied claims for increased 
ratings for bilateral hip scars and a right wrist disability. 

In a November 2002 decision, the Board denied increased 
ratings for bilateral hip scars.  The Board also ordered 
further development regarding the issue of an increased 
rating for the right wrist disability, and this issue was 
sent to the Board's Evidence Development Unit (EDU), to 
undertake the requested development.  

The veteran appealed the denials of increased ratings for 
bilateral hip scars to the United States Court of Appeals for 
Veterans' Claims (Court).  In a May 2003 Order, the Court 
vacated the November 2002 Board decision and remanded the 
matter to the Board for readjudication under the Veterans' 
Claims Assistance Act of 2000 (VCAA).

The Board remanded the issue of an increased rating for the 
right wrist disability in December 2003.  The Board remanded 
the issues regarding increased ratings for bilateral hip 
scars in January 2004 to comply with VCAA.  The RO granted 
service connection for right CTS in an August 2004 rating 
action and assigned a 20 percent evaluation under Diagnostic 
Code 8515, effective in April 1999.  While the veteran has 
not separately disagreed with this award, it is inextricably 
linked to the right wrist and hand disability at issue, and 
the Board will consider both ratings.  The requested 
development has been accomplished and the matter has been 
returned to the Board for further appellate review.

In a statement received in September 2000, the veteran 
referred to a dental claim.  This is referred to the RO for 
appropriate consideration.


FINDINGS OF FACT

1.  The veteran's right hip scar is manifested by no more 
than pain on palpation.

2.  The veteran's left hip scar is manifested by no more than 
pain on palpation.

3.  The veteran's right wrist is fused in a position of 0 
degrees of flexion; and is not unfavorably ankylosed.

4.  The veteran's service-connected right CTS, is manifested 
primarily by ulnar deviation of the fingers and atrophy of 
the interossei muscles of the fingers, impaired pincer grip 
and decreased pinprick in the medial nerve distribution; and 
is productive of moderate incomplete median nerve paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right hip scar have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2001) and 
(2004).

2.  The criteria for a rating in excess of 10 percent for a 
left hip scar have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2001) and 
(2004).

3.  The criteria for a rating in excess of 40 percent for the 
right wrist disability, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.20, 4.40, Part 4, 
Diagnostic Codes 5213, 5214 (2004).

4.  The criteria for a 30 percent disability rating for 
service-connected right CTS are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.124, 4.20, 4.40, 
Diagnostic Code 8515 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts on appeal that his bilateral hip scarring 
and right wrist disability have increased in severity and 
higher disability evaluations are warranted.   

On November 9, 2000, the President signed into law the VCAA, 
which eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist as well as, enhances the duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II), held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

In December 1999, the RO denied increased ratings for 
bilateral hip scars and the right wrist disability.  A 
VCAA-compliant letter was not sent to the appellant until 
January 2002, subsequent to the December 1999 rating action.  
The January 2002 letter provided notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to identify any additional evidence or information 
which he wanted VA to get.  

The VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims for increased ratings, therefore, the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini II.  However, the 
Board finds that any defect with respect to the VCAA 
notice-timing requirement in this case was harmless error.  

While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claims, VCAA-
compliant notice was provided prior to transfer and 
certification of the appellant's case to the Board, and as 
noted, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
A statement of the case (SOC) and supplemental statement of 
the case (SSOC) was provided to the appellant.  Moreover, the 
claims have been readjudicated by the RO without "taint" 
from prior decisions.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  

The Board finds that the SOC, SSOC, Board Remand, and 
correspondence from the RO to the veteran, including letters 
in January 2002 and January 2004, notified him of the 
information and evidence necessary to substantiate the 
claims, the information and evidence that VA would seek to 
provide, and the information and evidence he was expected to 
provide.  The January 2004 letter contained the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession).  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial.  

With respect to the VA's duty to assist, all evidence 
identified by the veteran relative to his claims have been 
obtained and associated with the claims folder, or the 
veteran has been notified that VA was unable to obtain it.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Factual Background

Service medical records disclose that in April 1953, the 
veteran reported that he fell on his right arm 9 months 
previously.  X-ray revealed an old non-healing fracture of 
the right navicular bone.  

The initial post service VA examination conducted in January 
1962 revealed an non-united fracture of the right navicular 
bone.  He had normal motion. 

Service connection was granted for non-united fracture of the 
right navicular bone in a February 1962 rating decision.  A 
noncompensable evaluation was assigned.  

An October 1977 private report noted degenerative changes of 
the fractured navicular bone borders and secondary tendinitis 
and tenosynovitis.

Outpatient records show that a series of surgeries were 
performed at VA facilities in 1979 and 1980.  In June 1979, 
the upper pole of the right navicular was removed and 
replaced with Silastic implant.  In October 1979, the 
Silastic prosthesis was removed.  Fusion and bone graft was 
also performed on the right wrist.  As part of this 
procedure, grafts were taken from the right and left hip 
bones (donor sites, located at the iliac crest-iliac spine 
areas of both iliac bones).  This resulted in residual scars 
on the right hip and the left hip.  

Private X-ray study in March 1980 noted ankylosis of the 
radius to the distal fragment of the navicular and marked 
sclerosis of all navicular fragments.  There was also marked 
soft tissue swelling.

VA outpatient records dated in August 1980 indicated a 
diagnosis of residuals of trauma to the right wrist resulting 
in pseudoarthrosis of the right navicular bone.  Residual 
scarring was also noted.  Due to failed fusion, right wrist 
arthrodesis was performed in November 1980.

In December 1980, the RO granted service connection and a 0 
percent rating for the donor site scar on the right hip.  

A May 1981 rating action granted temporary total rating for 
hospitalization for the surgeries and increased the veteran's 
evaluation to 30 percent for the right wrist disability.  

In October 1981, the RO granted service connection and a 0 
percent rating for the donor site scar on the left hip.

VA examination in January 1992 revealed that the wrist was 
fixed in a neutral position.  

A May 1992 rating action increased the veteran's evaluation 
to 40 percent.  

On VA examination in July 1997 the veteran reported that 
since the old surgery, he had pain at both iliac crest areas 
that radiated to the back and the hip.  He claimed that 
because of the pain he was unable to perform prolonged 
sitting, standing, walking, or driving.  He described the 
pain as excruciating and sporadic in nature, and also 
reported burning and itching, and increase in pain on cloudy 
days and in the morning.  Examination showed that there was 
no swelling of the right hand, however there was a small 
amount of erythema in the right hand compared to the left.  
There was no other impairment of subluxation, lateral 
instability, or non-union.  Extension and flexion were 0 
degrees.  

There were well-healed 1-centimeter (cm.) skin lesions 
located in both anterior iliac spine areas of the right and 
left hips.  There was no keloid formation and there was a 
small depression of 1-cm. at the left iliac crest area.  
There were no nervous manifestations, but there was moderate 
pain in the area upon palpation.  The scars were not 
disfiguring and were found to be very small.  The diagnosis 
was right and left iliac spine scars secondary to osteotomy 
at the iliac crest for graft.

VA treatment records dated between 1997 and 1999 show that 
the veteran was seen on numerous occasions complaining of 
right wrist pain as well as, hip pain.  The diagnoses 
included bilateral hip degenerative joint disease.  In July 
1997, electromyography (EMG) revealed right carpal tunnel 
syndrome.

A December 1997 RO rating decision increased the rating for 
the right hip scar to 10 percent, and increased the rating 
for the left hip scar to 10 percent.

VA outpatient records show that in July 1999, he was seen for 
a rash in the hip scar area and examination showed scaling.

VA examinations were performed in December 1999.  The veteran 
reported constant right wrist pain.  He took Naprosyn for 
pain relief.  This provided relief for 2 hours but taking 
medication was limited due to severe heartburn.  Examination 
of the right wrist revealed fusion of the middle aspect of 
the radius, status post surgical excision or fusion of 
navicular bone.  The fusion reached the distal carpal row, 
lunate present and fused dorsally with distal carpal row and 
distal radius.  There was a prominent bony deformity on the 
dorsum of the right hand on scar area.  He had 15 degrees 
varus angulation of the right wrist.  He was able to touch 
the tip of the right thumb and median traverse with tips of 
all fingers.  There was a mild decrease in muscle strength of 
the right handgrip.  There was no muscle atrophy of the 
intrinsic muscles of the right hand.  The right wrist was 
ankylosed at 0 degrees in complete extension.  The diagnosis 
was status post right wrist fixation with residual limited 
narrowing in the right hand and status post radiocarpal joint 
and intercarpal joint fusion by X-rays of the right hand and 
wrist.  

On VA scar examination in December 1999, it was noted that 
the veteran reported severe pain in the scars on the iliac 
crest of both sides, associated with rash.  He had difficulty 
sleeping on his sides due to the scars and had to sleep on 
his back.  Examination of the right iliac crest showed a 4 
cm. long and 1 mm. wide fading scar, and on the left iliac 
crest there was a 7 cm. long and 1-3 mm. wide fading scar.  
The scars were not tender to palpation.  There were no 
adhesions, normal texture, no ulceration or breakdown of the 
skin, no elevation or depression of the scar, no underlying 
tissue loss, and no inflammation, edema or keloid formation.  
The scars had loss of color, but were not cosmetically 
disfiguring and there was no limitation of function caused by 
the scars.  The diagnoses were left and right iliac spine 
scars, secondary to osteotomy at the iliac crests for skin 
graft.

VA examinations were conducted in February 2003.  On the 
orthopedic portion of the examination, the veteran reported 
decreased range of motion, swelling, constant pain, decreased 
grip, finger numbness, and inability to do menial chores.  
The range of motion studies revealed that flexion, extension, 
ulnar deviation, radial deviation, and supination were 0 
degrees.  Pronation was 90 degrees.   There was pain in 
attempted passive motion.  The diagnoses were right wrist 
ankylosis with history of right carponavicular fracture with 
nonunion, status post surgical fusion; and carpal tunnel 
syndrome secondary to fracture and surgical fusion.  

On the neurological portion of the examination, motor 
functions in his hands were normal.  He was unable to make a 
full grip with the right hand.  There was ulnar deviation of 
the fingers and atrophy of the interossei muscles of the 
fingers.  The pincer grip was impaired in the right hand.  He 
could not hold the pincer position and this was easily 
breakable with pulling.  The sensory examination showed 
decreased pinprick in the medial nerve distribution with 
preserved vibration position and touch sense.  There was a 
positive Tinel 's sign.  The Phalen test was not possible due 
to ankylosis.  

VA outpatient records dated between 2000 and 2004 show 
treatment for various disorders.  He also complained of right 
wrist pain on occasion.  

Service connection was granted for CTS right upper extremity 
associated with status post right wrist fixation with 
residual limited narrowing in the right hand in an August 
2004 rating decision.  A 20 percent evaluation was assigned, 
effective in April 1999.

Increased rating 

In evaluating a claim for increase, the Board considers all 
the evidence of record.  The pertinent findings are then 
compared to the criteria set forth in the VA's Schedule for 
Rating Disabilities (Schedule).  38 U.S.C.A. § 1155.  
Diagnostic Codes identify the listed disabilities in the 
Schedule.  Pursuant to 38 C.F.R. §§ 4.1 and 4.2, each 
disability is viewed in relation to its history and each 
disability is considered from the point of view of the 
veteran working or seeking work.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board notes that the Court has held that when a 
diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered, and examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  These factors do not 
specifically relate to muscle or nerve injuries independently 
of each other, but rather, refer to overall factors, which 
must be considered when rating the veteran's joint injury.  
DeLuca, supra.

The veteran's statements are deemed competent with regard to 
the description of the symptoms of his disabilities.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these 
statements must be considered with the clinical evidence of 
record in conjunction with the pertinent rating criteria.

Increased rating for bilateral hip scars

A maximum 10 percent evaluation is warranted for superficial 
scars that are tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  Scars may be 
evaluated for limitation of functioning of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805.  Revisions of the 
criteria for rating scars (effective August 30, 2002) include 
no material changes as would affect this case.  Under new 
Diagnostic Code 7804, a 10 percent rating is assigned for 
superficial scars, which are painful on examination; under 
new Diagnostic Code 7805, scars may be rated on limitation of 
function of the affected part. 67 Fed. Reg. 49590, 49596 
(2002).  There are other new scar codes, but the medical 
evidence shows the veteran's right and left hip scars would 
no qualify for higher ratings under such codes.  For example, 
new Diagnostic Code 7801 provides for a 10 percent rating for 
a scar exceeding 6 square inches, and a 20 percent rating 
requires the scar to exceed 12 square inches. Id.

The record reflects that the veteran has two small well- 
healed scars on his hips, resulting from surgery in which 
these hip areas were the donor sites for the right wrist 
operation.  Recent VA examination showed that the only 
impairment resulting from such scars is that they are painful 
on palpation (although the latest VA examination indicated no 
objective tenderness).  Thus, pursuant to Diagnostic Code 
7804 at most a rating of 10 percent is warranted for the 
right hip scar and a 10 percent rating for the left hip scar.

A higher rating, pursuant to Diagnostic Code 7805, would 
require a showing of limitation of functioning of the hips 
due to the scars, and there is no such evidence.  While VA 
treatment records show that the veteran has been treated on 
numerous occasions for complaints of hip pain, the records 
reflect that this pain has been associated with non-
service-connected degenerative joint disease of the hips, not 
from the service-connected scars.

Thus, the Board finds that ratings in excess of 10 percent 
for the right hip scar and 10 percent for the left hip scar 
are not warranted.  As the preponderance of the evidence is 
against the claims for increased ratings, the benefit-of-the-
doubt rule does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased rating for right wrist disability

The Board initially notes that the report of the January 1962 
VA examination shows that the veteran is right handed.  See 
38 C.F.R. § 4.69 [a distinction is made between major 
(dominant) and minor musculoskeletal groups for rating 
purposes, and only one extremity is to be considered major].

Bone fusion with loss of supination and pronation of the 
forearm of the major upper extremity warrants a 20 percent 
evaluation if the hand is fixed near the middle of the arc or 
in moderate pronation.  A 30 percent evaluation requires that 
the hand be fixed in full pronation, and a 40 percent rating 
requires that the hand be fixed in supination or 
hyperpronation.  38 C.F.R. Part 4, Diagnostic Code 5213.

When there is unfavorable ankylosis of the wrist of the major 
extremity in any degree of palmar flexion or with ulnar or 
radial deviation, a 50 percent evaluation is assigned.  When 
there is ankylosis of the wrist of the major extremity in any 
other position, except favorable, a 40 percent evaluation is 
assigned.  When there is favorable ankylosis of the major 
extremity in 20 degrees to 30 degrees dorsiflexion, a 30 
percent evaluation is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214.

Under Diagnostic Code 5213 of the Schedule, the current 
rating is the maximum schedular evaluation that can be 
assigned for impairment of major upper extremity supination 
and pronation.  Under the Schedule, a rating greater than 
that currently in effect would be appropriate only if the 
major wrist was unfavorably ankylosed, in accordance with the 
criteria set forth in Diagnostic Code 5214.  In addition, 
pursuant to a Note set forth in the Schedule following the 
provisions of Diagnostic Code 5213, multiple impaired finger 
movements due to tendon tie-up, or to muscle or nerve injury, 
are assigned a separate rating distinct from any rating 
assigned under the schedular criteria applicable to forearm 
and wrist injury disabilities, to include the criteria set 
forth in Diagnostic Codes 5212 or 5213.  See, also, 
Diagnostic Code 5210.

After consideration of the evidence, the Board finds that the 
criteria for an increased rating are not met.  Specifically, 
the most recent medical evidence of record, the report of the 
February 2003 VA examination, demonstrates that the veteran's 
right wrist was fused in a position of 0 degrees of flexion 
with neutral radial and ulnar deviation.  It therefore 
follows that his right wrist is not unfavorably ankylosed, 
and that an increased rating is not warranted under the 
provisions of Diagnostic Code 5214.  Furthermore, there is no 
evidence of a flail false joint or the functional equivalent 
of unfavorable ankylosis due to painful motion.  38 C.F.R. §§ 
4.40, 4.59, Code 5210. 

When all factors are considered, including complaints of 
pain, limitation of motion and evidence of tendinitis, the 
Board is of the opinion that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for his service-connected right wrist disability under 
Diagnostic Code 5214.   

Increased rating for CTS

The RO granted service connection for right CTS in an August 
2004 rating action and assigned a 20 percent evaluation under 
Diagnostic Code 8515, effective in April 1999.  The Board has 
considered whether a "staged" rating is appropriate.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

In determining the appropriate rating criteria for the 
veteran's service-connected CTS, the Board notes at the 
outset that there is no diagnostic code directly on point.  
When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  The disability in question is rated by 
analogy under 38 C.F.R. § 4.124a, Code 8515.  

The provisions of 38 C.F.R. § 4.120 dictate that neurologic 
disabilities are ordinarily rated in proportion to the 
impairment of motor, sensory or mental function, with special 
consideration of any psychotic manifestations, complete or 
partial loss of use of one or more extremities, speech 
disturbances, impairment of vision, disturbances of gait, 
tremors, visceral manifestations, injury to the skull, etc.  
In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.

The provisions of 38 C.F.R. § 4.123 provide that neuritis, 
cranial or peripheral, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by such organic 
changes will be that for moderate incomplete paralysis.  38 
C.F.R. § 4.123.

The RO assigned a 20 percent disability evaluation to the 
veteran's CTS of the right hand under Diagnostic Code 8515, 
paralysis of the median nerve.  Under this diagnostic code, 
if the evidence establishes complete paralysis of the median 
nerve with the hand inclined to the ulnar side, the index and 
middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb, at 
right angles to palm; flexion of wrist weakened; and pain 
with trophic disturbances, a 70 percent evaluation is 
assigned for complete paralysis of the median nerve of the 
major extremity and a 60 percent evaluation is assigned for 
complete paralysis of the median nerve of the minor 
extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  A 50 
percent disability evaluation is assigned for severe 
incomplete paralysis of the median nerve of the major 
extremity and a 40 percent evaluation is assigned for severe 
incomplete paralysis of the median nerve of the minor 
extremity.  Id.  A 30 percent evaluation is assigned for 
moderate incomplete paralysis of the median nerve of the 
major extremity and a 20 percent evaluation is assigned for 
moderate incomplete paralysis of the median nerve of the 
minor extremity.  Id.  A 10 percent evaluation is assigned 
for mild incomplete paralysis of the median nerve of the 
major or minor extremity. Id.

In applying Code 8515 to the veteran's case, the Board finds 
that his right hand and wrist disability meets the criteria 
for a 30 percent rating and no more.  That is, the medical 
evidence shows that his disability picture more nearly 
approximates moderate incomplete paralysis of the median 
nerve rather than mild incomplete paralysis of the median 
nerve.  The Board finds significant the fact that, on the 
most recent neurological VA examination, he was unable to 
make a full grip with the right hand.  Further, there was 
ulnar deviation of the fingers and atrophy of the interossei 
muscles of the fingers.  The pincer grip was impaired in the 
right hand, and still further, the sensory examination showed 
decreased pinprick in the medial nerve distribution.  There 
was a positive Tinel's sign.  The Board finds that the 
medical evidence described above demonstrates that the 
veteran's service-connected right wrist disability is 
productive of moderate incomplete paralysis.  However, such 
impairment cannot be described as severe incomplete 
paralysis, nor does it constitute either complete paralysis 
of the ulnar nerve, which is manifested by a "griffin claw" 
(Diagnostic Code 8516), or complete paralysis of the median 
nerve, which is manifested by deformity of the hand such as 
inclination to the ulnar side, or incomplete and defective 
pronation (Diagnostic Code 8515).  The medical evidence thus 
does not show that there was any physical deformity of the 
right hand such as that required for a finding of complete 
paralysis.

The Board notes that the veteran experiences neurological 
symptomatology, such a weakness and numbness, in his right 
hand and wrist.  Such symptoms, however, are contemplated in 
the 30 percent rating awarded herein..


ORDER

An increased rating for a right hip scar is denied.

An increased rating for a left hip scar is denied.

An increased rating for a right wrist disability is denied.

A 30 percent rating for the right CTS is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.  




	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


